                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

FRED ASHLEY, JR.,                    )
                                     )
            Plaintiff,               )
                                     )
     v.                              )   CV 118-211
                                     )
CIRCUIT COURT FOR ANNE               )
ARUNDEL COUNTY; KILLEEN              )
MUNICIPAL COURT; and,                )
PATRICE E. CARTER,                   )
                                     )
            Defendants.              )
         _________________________________________________________

           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           _________________________________________________________

       Plaintiff is proceeding pro se and in forma pauperis (“IFP”) in the above-captioned

case. Because Plaintiff’s complaint was filed IFP, it must be screened to protect potential

Defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984). Upon conducting an

initial screening of Plaintiff’s complaint, the Court ordered Plaintiff to amend his complaint

within fourteen days to correct certain pleading deficiencies.   (See doc. no. 5.) The Court

cautioned Plaintiff that failing to submit a timely response would result in a presumption by

the Court he desires to have this case voluntarily dismissed and would result in a

recommendation for dismissal of this action, without prejudice. (Id. at 4-5.) The time to

respond has passed, and Plaintiff has not submitted an amended complaint as required by the

Court’s December 14, 2018 Order.
       A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to

comply with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v.

Ala. Dep’t of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (“District courts possess

the ability to dismiss a case . . . for want of prosecution based on two possible sources of

authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their dockets.”).

Moreover, the Local Rules of the Southern District of Georgia dictate that an “assigned

Judge may, after notice to counsel of record, sua sponte . . . dismiss any action for want of

prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of any order

of the Court; or [a]ny other failure to prosecute a civil action with reasonable promptness.”

Loc. R. 41.1(c). Finally, dismissal without prejudice is generally appropriate pursuant to

Rule 41(b) where a plaintiff has failed to comply with a court order, “especially where the

litigant has been forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t, 331 F. App’x 654,

655 (11th Cir. 2009) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). see

also Loc. R. 41.1(b) (Court may dismiss an action sua sponte for “willful disobedience or

neglect of any order of the Court”).

       Here, Plaintiff’s failure to file an amended complaint, or even to provide the Court

with an explanation for his failure to amend his complaint, amounts not only to a failure to

prosecute, but also an abandonment of his case.        This is precisely the type of neglect

contemplated by the Local Rules. The Court cautioned Plaintiff that a failure to respond

would be an election to have his case voluntarily dismissed. Furthermore, because Plaintiff



                                               2
is proceeding IFP, the Court finds that the imposition of monetary sanctions is not a feasible

sanction.

       In sum, the time to respond has passed, and Plaintiff has not submitted an amended

complaint as required by the Court’s December 14, 2018 Order. Therefore, the Court

REPORTS and RECOMMENDS this case be DISMISSED without prejudice and that this

civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 4th day of January, 2019, at Augusta,

Georgia.




                                              3
